DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 3-4, filed 2/8/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.
Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 14-17 directed to invention non-elected without traverse.  Accordingly, claims 14-17 have been cancelled.

Reasons for Allowance
4.	Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious an electrode active material mixture for an all-solid state secondary battery comprising a mixture of a first electrode active material and a second electrode active material, wherein the first electrode active material expands during charging and contracts during discharging, the second electrode active material contracts during charging and expands during discharging, some of particles constituting the first electrode active material and some of particles constituting the second electrode active .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723